IMAX CORPORATION
EXHIBIT 10.1
EMPLOYMENT AGREEMENT
          This Employment Agreement dated and effective as of June 5, 2009 (the
“Agreement”), is made between
IMAX CORPORATION
a corporation incorporated
under the laws of Canada
(hereinafter referred to as the “Company” )
OF THE FIRST PART
And
GARY MOSS
of the City of Etobicoke in the
Province of Ontario
(hereinafter referred to as the “Executive”)
OF THE SECOND PART
          WHEREAS, the Company wishes to enter into this Agreement to engage the
Executive to provide services to the Company, and the Executive wishes to be so
engaged, pursuant to the terms and conditions hereinafter set forth;
          AND WHEREAS the Executive is engaged to provide services to the
Company as its Chief Operating Officer;
          NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth, the parties hereto agree as follows:
1.     EMPLOYMENT AND DUTIES
1.1     Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve, as Chief Operating Officer of the Company,
upon the terms and conditions herein contained. The Executive’s primary
responsibilities shall be to organize and manage the operations generally of the
Company and to perform such other duties commensurate with his position with the
Company as are reasonably designated by the Chief Executive Officer of the
Company. The Executive agrees to serve the Company faithfully and



--------------------------------------------------------------------------------



 



-2-

to the best of his ability under the direction of the Chief Executive Officer of
the Company. The Executive shall report to the Chief Executive Officer of the
Company on all of his activities.
1.2     Exclusive Services. Except as may otherwise be approved in advance by
the Chief Executive Officer of the Company, the Executive shall devote his full
working time throughout his employment herein) to the services required of him
hereunder. The Executive shall render his services exclusively to the Company
and its subsidiaries and affiliates, and shall use his best efforts, judgment
and energy to improve and advance the business and interests of the Company in a
manner consistent with the duties of his position.
1.3     Term of Employment. The Executive’s employment under this Agreement
shall commence on July 20, 2009 (the “Commencement Date”) and shall terminate on
the termination of the Executive’s employment pursuant to this Agreement. The
period commencing as of the Commencement Date and ending on the termination of
the Executive’s employment under this Agreement is hereinafter referred to as
the “Employment Term”.
1.4     Place of Employment. During the Employment Term the Executive will be
based at the Company’s offices in Mississauga with regular travel to the offices
of the Company in New York, Los Angeles, and other parts of the world, as
required.
1.5     Reimbursement of Expenses. The Company shall reimburse the Executive for
reasonable travel and other business expenses incurred by him in the fulfilment
of his duties hereunder in accordance with Company practices consistently
applied.
2.     COMPENSATION
2.1     Base Salary. During his employment under this Agreement, the Executive
shall be paid a base salary (“Base Salary”) of no less than Cdn $400,000 subject
to annual review as part of the Company’s performance review process. The
Executive shall be paid no less frequently than monthly in accordance with the
Company’s payroll practices.
2.2     Bonus. In addition to the Base Salary, the Executive shall be entitled
to participate in the management bonus plan of the Company which applies to
senior executives of the Company. The Executive shall participate in that plan
on the basis that the target annual bonus pool eligibility of the Executive
shall be 50% of his Base Salary (the “Target Bonus”) in any year, which will
entitle the Executive to earn a bonus, according to the terms of the bonus plan,
of up to 75% of his Base Salary. Notwithstanding the foregoing, the bonus to be
paid to the Executive in respect of 2009 shall be not less than 50% of the
Target Bonus, prorated for 2009, (the “Guaranteed Bonus”), which shall be paid
at the time bonuses are scheduled to be paid to other senior managers
participating in the plan, normally in March of the following year. The
Executive acknowledges that the said bonus plan may be changed from time to time
by the Company without notice to or any requirement to obtain the consent of the
Executive and without the Executive having any claim against the Company with
respect to any changes thereto, including any claims of constructive dismissal.
Following any changes to the said plan,



--------------------------------------------------------------------------------



 



-3-

the Executive will be given notice of the changes in the same manner as are
other executives of the Company of the Executive’s stature.
2.3     Stock Options. Effective as soon as is practicable after the
Commencement Date, the Executive shall be granted non-qualified options (the
“Options”) to purchase 75,000 shares of common stock of the Company (the “Common
Shares”), at an exercise price per Common Share equal to the Fair Market Value,
as defined in the Company’s Stock Option Plan (the “Option Plan”). The Options
shall vest and become exercisable according to the following schedule:

         
On the first anniversary of the grant date
    10 %
On the second anniversary of the grant date
    15 %
On the third anniversary of the grant date
    20 %
On the fourth anniversary of the grant date
    25 %
On the fifth anniversary of the grant date
    30 %

The Options granted hereunder shall be subject to the terms and conditions of
the Option Plan and the stock option agreement to be entered into between the
Company and the Executive as of the applicable date of grant pursuant to, and in
accordance with, the terms of the Option Plan.
3.     EXECUTIVE BENEFITS
3.1     General. The Executive shall, during his employment, receive Executive
benefits including vacation time, medical benefits, disability and life
insurance, all at least consistent with those established by the Company for its
other key executives at a level commensurate with that of the Executive. Without
limitation, however, the Executive shall be entitled to the following benefits:

  (i)   four (4) weeks’ paid vacation in each year of employment, increasing in
accordance with the Company’s vacation policy;     (ii)   such audio/visual,
computer, fax, cellular telephone and other like equipment as may be necessary
in connection with the performance of the Executive’s responsibilities shall be
made available to the Executive; and     (iii)   a monthly automobile allowance
of Cdn$ 850.00, together with all associated operating expenses.

4.     TERMINATION OF EMPLOYMENT
          Definitions. As used in this Article 4, the following terms have the
following meanings:
          (a)     “Termination Payment” means each of the following amounts to
the extent that such amounts are due to be paid to and including the date upon
which the Executive’s employment is terminated (i) Base Salary and automobile
allowance, (ii) unreimbursed business expenses as outlined in Section 1.5,
(iii) any amounts to be paid pursuant to the terms of any benefit plans of the
Company in which the Executive participates or pursuant to any policies of the
Company applicable to the Executive, and (iv) any outstanding vacation pay
calculated up to and including such date.



--------------------------------------------------------------------------------



 



-4-

          (b)     “Without Cause” means termination of the Executive’s
employment by the Company other than for Cause (as defined in Section 4.2),
death or disability (as set forth in Section 5).
4.1     Termination Without Cause
4.1.1     General. Subject to the provisions of Sections 4.1.2, 4.1.3 and 6, if,
, the Executive’s employment is terminated at any time by the Company Without
Cause, the Company shall pay the Termination Payment within thirty (30) days of
the date of termination and shall continue to pay the Executive the Base Salary
and automobile allowance for the remainder of the severance period, which, for
the first year of employment shall be equal to six (6) months in duration,
increasing by one (1) month for each additional year of employment to a maximum
of twenty (20) months (such period being referred to hereinafter as the
“Severance Period”), either at such intervals as the same would have been paid
had the Executive remained in the active service of the Company or, at the
option of the Company, by immediate payment to the Executive. Upon any
termination, the Executive shall also be entitled to continue to receive his
employment benefits referred to in Section 3.1, other than disability and life
insurance, at the Company’s expense (to the extent paid for by the Company as at
the date of termination) and subject to the consent of the applicable insurers.
The Executive agrees that the Company may deduct from any payment of Base Salary
to be made during the Severance Period the benefit plan contributions which are
to be made by the Executive during the Severance Period in accordance with the
terms of all benefit plans for the minimum period prescribed by law. The
Executive shall have no further right to receive any other compensation or
benefits after such termination of employment except as are necessary under the
terms of the Executive benefit plans or programs of the Company or as required
by applicable law. Payment of the Termination Payment, Base Salary and
automobile allowance during the Severance Period and the continuation of the
aforementioned Executive benefits during the Severance Period as outlined above
shall be deemed to include all termination and severance pay to which the
Executive is entitled pursuant to applicable statute law and common law. The
date of termination of employment Without Cause shall be the date specified in a
written notice of termination to the Executive and does not include the
Severance Period.
4.1.2     Fair and Reasonable The parties confirm that notice and pay in lieu of
notice provisions contained in Subsection 4.1.1 are fair and reasonable and the
parties agree that upon any termination of this Agreement Without Cause, the
Executive shall have no action, cause of action, claim or demand against the
Company or any other person as a consequence of such termination other than to
enforce Section 4.1.1.



--------------------------------------------------------------------------------



 



-5-

4.1.3     Conditions Applicable to the Severance Period. If, during the
Severance Period, the Executive breaches his obligations under Article 7 of this
Agreement, the Company may, upon written notice to the Executive, terminate the
Severance Period and cease to make any further payments or provide further
benefits as described in Section 4.1.1.
4.2     Termination for Cause; Resignation. The Executive’s employment may be
terminated at any time by the Company immediately upon notice for Cause. If, the
Executive’s employment is terminated by the Company for Cause, or the Executive
resigns from his employment hereunder, the Executive shall only be paid, within
15 days of the date of such termination or resignation, the Termination Payment,
then due to be paid. The Executive shall have no further right to receive any
other compensation or benefits after such termination or resignation of
employment, except as determined in accordance with the terms of the Executive
benefit plans or programs of the Company. The date of termination for Cause
shall be the date specified in a written notice of termination to the Executive,
which notice shall set forth the basis for the termination. The date of
resignation shall be sixty (60) days following the date or receipt of notice of
resignation from the Executive to the Company.
4.3     Cause. Termination for “Cause” shall mean termination of the Executive’s
employment because of:

  (i)   the cessation of the Executive’s ability to work legally in the United
States or Canada other than for reasons not within the Executive’s reasonable
control;     (ii)   any act or omission that constitutes a material breach by
the Executive of any of his obligations under this Agreement, which breach has
not been remedied within thirty (30) days after written notice specifying such
breach has been given to the Executive by the Company;     (iii)   the continued
failure or refusal of the Executive to perform the duties reasonably required of
him as Chief Operating Officer, which failure or refusal has not been remedied
within thirty (30) days after written notice specifying such failure or refusal
has been given to the Executive     (iv)   any material violation by the
Executive of any Canadian or United States federal, provincial, state or local
law or regulation applicable to the business of the Company, which violation is
injurious to the financial condition or business reputation of the Company or
the Executive’s conviction of a felony or commission of an indictable offense
for which he is not pardoned, or any perpetration by the Executive of a common
law fraud;     (v)   any other action by the Executive which is materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, the Company, or which results in a violation by the
Company of any Canadian or United States federal, provincial, state or local law
or regulation applicable to the business of the Company, which violation is
injurious to the financial condition or business reputation of the Company.



--------------------------------------------------------------------------------



 



-6-



5.     DEATH OR DISABILITY
          In the event of termination of employment by reason of death or
Permanent Disability (as hereinafter defined), the Executive (or his estate, as
applicable) shall be paid the Termination Payment then due to be paid within
thirty (30) days of the date of such termination of employment. Both the
employment of the Executive and the entitlement of the Executive to be paid
amounts under Section 4.1.1, in respect of the Severance Period, shall terminate
immediately and without notice upon his death or upon his Permanent Disability
(as hereinafter defined). Any benefits thereafter shall be determined in
accordance with the benefit plans maintained by the Company, and the Company
shall have no further obligation hereunder. For purposes of this Agreement,
“Permanent Disability” means a physical or mental disability or infirmity of the
Executive that prevents the normal performance of substantially all his duties
under this Agreement as an Executive of the Company, which disability or
infirmity shall exist for any continuous period of 180 days. The parties agree
that such Permanent Disability cannot be accommodated short of undue hardship.
6.     MITIGATION
          Subject to Section 7.1 and 7.2, the Executive shall be required to
mitigate the amount of any payment provided for in Section 4.1.1 by seeking
other employment or remunerative activity reasonably comparable to his duties
hereunder. Upon the date of the Executive’s obtaining such other employment or
remunerative activity any payment of the remaining portion of the Executive’s
Base Salary, to be made by the Company under Section 4.1.1 will be reduced by a
total of one half (1/2). The Executive shall be required as a condition of any
payment under Section 4.1.1 (other than the Termination Payment) promptly to
disclose to the Company any such mitigation compensation.
7.     NON-SOLICITATION, CONFIDENTIALITY, NON-COMPETITION
7.1     Non-solicitation. For so long as the Executive is employed by the
Company and continuing for two years thereafter, notwithstanding whether the
Executive’s employment is terminated with or Without Cause or whether the
Executive resigns, the Executive shall not, without the prior written consent of
the Company, directly or indirectly, for the Executive’s own benefit or the
benefit of any other person, whether as a sole proprietor, member of a
partnership, stockholder or investor (other than a stockholder or investor
owning not more than a 5% interest), officer or director of a corporation, or as
a trustee, executive, associate, consultant, principal or agent of any person,
partnership, corporation or other business organization or entity other than the
Company: (x) solicit or endeavour to entice away from the Company, any person or
entity who is, or, during the then most recent 12-month period, was employed by,
or had served as an agent or consultant of the Company; or (y) solicit,
endeavour to entice away or gain the custom of, canvass or interfere in the
Company’s relationship with any person or entity who is, or was within the then
most recent 12-month period, a supplier, customer or client (or



--------------------------------------------------------------------------------



 



-7-

reasonably anticipated to become a supplier, customer or client of the Company)
and with whom the Executive had dealings during his employment with the Company.
The Executive confirms that all restrictions in this Section are reasonable and
valid and waives all defences to the strict enforcement thereof.
7.2     Non-Competition For so long as the Executive is employed by the Company
and continuing for a period of two years after the date of the termination of
the employment of the Executive with the Company, notwithstanding whether the
Executive’s employment is terminated with or Without Cause or whether the
Executive resigns, the Executive shall not, without the prior written consent of
the Company, directly or indirectly anywhere within Canada, the United States,
Europe or Asia, as a sole proprietor, member of a partnership, stockholder or
investor (other than a stockholder or investor owning not more than a 5%
interest), officer or director of a corporation, or as a trustee, Executive,
associate, consultant, principal or agent of any person, partnership,
corporation or other business organization or entity other than the Company,
render any service to or in any way be affiliated with a competitor (or any
person or entity that is, at the time the Executive would otherwise commence
rendering services to or become, affiliated with such person or entity,
reasonably anticipated to become a competitor) of the Company (a “Competitor”),
which is engaged or reasonably anticipated to become engaged in designing or
supplying technology for movie theatres, designing or distributing projection or
sound systems for movie theatres, designing or supplying digital or other
electronic film projection systems (regardless of image delivery system used) or
sound technology. The Executive confirms that all restrictions in this Section
are reasonable and valid and waives all defenses to the strict enforcement
thereof.
7.3     Confidentiality. The Executive covenants and agrees that he will not at
any time during employment hereunder or thereafter, except in performance of his
obligations to the Company hereunder or with the prior written consent of the
senior operating officer of the Company, directly or indirectly, disclose or use
any secret or confidential information that he may learn or has learned by
reason of his association with the Company. The term “confidential information”
includes information not previously disclosed to the public or to the trade by
the Company’s management, or otherwise in the public domain, with respect to the
Company’s products, facilities, applications and methods, trade secrets and
other intellectual property, systems, procedures, manuals, confidential reports,
product price lists, customer lists, technical information, financial
information, business plans, prospects or opportunities, but shall exclude any
information which (i) is or becomes available to the public or is generally
known in the industry or industries in which the Company operates other than as
a result of disclosure by the Executive in violation of his agreements under
this Section 7.3 or (ii) the Executive is required to disclose under any
applicable laws, regulations or directives of any government agency, tribunal or
authority having jurisdiction in the matter or under subpoena or other process
of law. The Executive confirms that all restrictions in this Section 7.3 are
reasonable and valid and waives all defences to the strict enforcement thereof.



--------------------------------------------------------------------------------



 



-8-

7.4     Exclusive Property. The Executive confirms that all confidential
information is and shall remain the exclusive property of the Company. All
business records, papers and documents regardless of the form of their records
kept or made by Executive relating to the business of the Company shall be and
remain the property of the Company, and shall be promptly returned by the
Executive to the Company upon any termination of employment.
7.5     Injunctive Relief. Without intending to limit the remedies available to
the Company, the Executive acknowledges that a material breach of any of the
covenants contained in Article 7 will result in material and irreparable injury
to the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company shall be entitled to seek a
temporary restraining order and/or a preliminary, interim or permanent
injunction restraining the Executive from engaging in activities prohibited by
Article 7 or such other relief as may be required specifically to enforce any of
the covenants in Article 7. The Executive waives any defences to the strict
enforcement by the Company of the covenants contained in Article 7. If for any
reason it is held that the restrictions under Article 7 are not reasonable or
that consideration therefor is inadequate, such restrictions shall be
interpreted or modified to include as much of the duration and scope identified
in Article 7 as will render such restrictions valid and enforceable.
7.6     Representation. The Executive represents and warrants that he is not
subject to any non-competition covenant or any other agreement with any party
which would in any manner restrict or limit his ability to render the services
required of him hereunder.
8.     MISCELLANEOUS
8.1     Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

     
To the Company:
  Imax Corporation
 
  2525 Speakman Drive
 
  Mississauga, Ontario
 
  L5K 1B1
 
   
 
  Facsimile:     (905) 403-6468
 
  Attention:     Legal Department
 
   
To the Executive:
  GARY MOSS
 
  19 Princess Anne Crescent
 
  Etobicoke, Ontario
 
  M9A 2N9

All such notices shall be conclusively deemed to be received and shall be
effective, (i) if sent by hand delivery, upon receipt or (ii) if sent by
registered or certified mail, on the fifth day after the day on which such
notice is mailed.



--------------------------------------------------------------------------------



 



-9-

8.2     Severability. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. The parties agree that
Sections 4, 5, 6 and 7 shall survive the termination of this Agreement.
8.3     Assignment. This Agreement shall be binding upon and inure to the
benefit of the heirs and representatives of the Executive and the assigns and
successors of the Company, if any are permitted by law and provided that the
Company and its assignee shall each remain liable to the Executive in the event
of any assignment, but neither this Agreement nor any rights hereunder shall be
assignable or otherwise subject to hypothecation by the Executive. The Executive
expressly agrees that the Company may assign any of its rights, interest or
obligations hereunder to any affiliate without the consent of the Executive;
provided, however, that no such assignment shall relieve the assignor of any of
its obligations hereunder.
8.4     Entire Agreement: Amendment. This Agreement represents the entire
agreement of the parties and shall supersede any and all previous contracts,
arrangements or understandings between the Company and the Executive. This
Agreement may only be amended at any time by mutual written agreement of the
parties hereto.
8.5     Withholding. The payment of any amount pursuant to this Agreement shall
be subject to any applicable withholding and payroll taxes, and such other
deductions as may be required under applicable law or the Company’s Executive
benefit plans, if any.



--------------------------------------------------------------------------------



 



-10-

8.6     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein without regard to principles of conflicts of laws.
          IN WITNESS WHEREOF, the Company and the Executive have duly executed
and delivered this Agreement as of the 5th day of June, 2009.

            IMAX CORPORATION:
      By:   /s/ Ed MacNeil                              seal         Name:   Ed
MacNeil        Title:   Senior Vice President, Finance              By:   /s/ G.
Mary Ruby         Name:   G. Mary Ruby        Title:   Exec. VP, Corporate
Services & Corporate Secretary     

     
SIGNED, SEALED AND DELIVERED
  EXECUTIVE:
in the presence of:
   
 
   
/s/ Paula Moss
  /s/ Gary Moss
 
   
Witness
  Gary Moss